DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 5/5/2021 has been entered and overcomes the rejection to the claims.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 9-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record neither shows nor suggest a portable lighting apparatus, comprising: an LED assembly comprising a substrate and a plurality of co-planar LEDs disposed thereon, wherein the plurality of LEDs comprises a first plurality of LEDs having a first power rating and a second plurality of LEDs having a second power rating; a power source coupled to the LED assembly and a control module, the control module configured to selectively power the first plurality of LEDs and the second plurality of LEDs; a lens disposed about the LED assembly, said lens having a first portion corresponding to the first plurality of LEDs and a second portion corresponding to the second plurality of LEDs, wherein the geometry of the first portion of the lens is different than the geometry of the second portion of the lens.
Due to their dependency, claims 2, 4-5, 7, and 9-10 are necessarily allowable.


Due to their dependency, claims 12-16 are necessarily allowable.

Regarding independent claim 17, the prior art of record neither shows nor suggest a method of propagating light from a portable lighting device, comprising: providing power to an LED assembly, said LED assembly comprising a fixed planar substrate and a plurality of coplanar LEDs disposed thereon, wherein the plurality of LEDs comprises a first plurality of LEDs having a first power rating and a second plurality of LEDs having a second power rating and wherein a fluorescent binder is disposed about a top face of the 4Art Unit: 2879Examiner: Joseph L. WilliamsSerial No.: 16/569,958 Docket No.: 2945-328.NPfirst and second plurality of LEDs; propagating light 
Due to their dependency, claims 18-20 are necessarily allowable.

Regarding independent claim 21, the prior art of record neither shows nor suggest a portable lighting apparatus, comprising: an elongate housing having a distal end, a proximal end, and an axial direction; a chip-on-board LED assembly comprising a fixed planar substrate and a plurality of coplanar LEDs, the chip-on-board LED assembly being disposed in a void within the housing and being configured to propagate a beam of light in a direction parallel with the axial direction of the housing; a power source disposed within the housing, the power source coupled to the LED assembly and a control module, the control module configured to provide power to the LEDs; and a lens disposed about a distal end of the elongate housing, the lens disposed in an axially adjustable position with respect to the LED assembly.
Due to their dependency, claims 22-24 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879